Citation Nr: 0832945	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  06-29 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cervical spine 
degenerative arthritis and degenerative disc disease, claimed 
as a neck condition.

2.  Entitlement to a initial disability rating higher than 10 
percent for esophageal hiatal hernia with reflux disease.

3.  Entitlement to an initial disability rating higher than 
10 percent for tuberculosis, inactive.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1961 to 
March 1964, from May 1981 to May 1984, and from November 1987 
to December 1991.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida 
- which, in relevant part, denied the veteran's 
claim for service connection for a neck condition but granted 
his claims for service connection for hiatal hernia and 
tuberculosis disabilities, assigning an initial 10 percent 
rating for each disability.  The RO assigned an effective 
date of July 22, 1986 for the tuberculosis claim, the date 
the RO had received this claim, and an effective date of May 
14, 2003 for the hiatal hernia claim, the date it was 
factually ascertained this disability was related to already 
service-connected lumbar spine myositis and left sciatic 
neuritis.  The veteran wants higher initial ratings.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board is remanding the claims for service connection for 
the veteran's neck condition and for an initial disability 
rating higher than 10 percent for his tuberculosis to the RO 
via the Appeals Management Center (AMC) in Washington, DC, 
for further development and consideration.  However, the 
Board is going ahead and deciding his claim for a higher 
initial rating for the esophageal hiatal hernia with reflux 
disease.


FINDING OF FACT

The medical and other evidence shows the veteran's service-
connected hiatal hernia has symptoms most appropriately 
described as persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal arm or shoulder pain, causing considerable 
impairment of health.



CONCLUSION OF LAW

The criteria are met for a higher initial rating of 30 
percent, though no greater, for the esophageal hiatal hernia 
with reflux disease.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.114, Diagnostic Code (DC) 
7346 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in March 2003, 
the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  38 
U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Consider, as well, that the RO issued that first VCAA notice 
letter prior to initially adjudicating the veteran's claim, 
the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004) (Pelegrini II).  It equally deserves 
mentioning that a more recent letter in September 2006 also 
informed him of the downstream disability rating and 
effective date elements of his claim, keeping in mind it 
initially arose in the context of him trying to establish his 
underlying entitlement to service connection (since granted 
in the August 2005 rating decision at issue).  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).



In cases, as here, where the claim arose in another context, 
namely, the veteran trying to establish his underlying 
entitlement to service connection, and this claim since has 
been granted and he has appealed a downstream issue, e.g., 
the rating assigned for his disability, his initial 
underlying claim has been more than substantiated - it has 
been proven, thereby rendering § 5103(a) notice 
no longer required because the intended purpose of the notice 
has been fulfilled.  Goodwin v. Peake, No. 05-876 (U.S. Vet. 
App. May 19, 2008).  See also Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  

With respect to the duty to assist, the RO obtained the 
veteran's service medical records (SMRs), service personnel 
records, and VA medical records - including the reports of 
his VA Compensation and Pension Examinations (C&P Exams) 
to determine the etiology and severity of his hiatal hernia 
and reflux disease.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
See also Caffrey v. West, 6 Vet. App. 377 (1994).  As there 
is no other indication or allegation that relevant evidence 
remains outstanding, the Board finds that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.

Entitlement to an Initial Disability Rating Higher than 10 
Percent for Hiatal Hernia with Reflux Disease

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 
(2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

If, as here, there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  In other words, the veteran's rating may be 
"staged" to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than other others.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The veteran asserts that he is entitled to an initial 
disability rating greater than 10 percent for his service-
connected hiatal hernia, currently evaluated under 38 C.F.R. 
§ 4.114, DC 7346.  

DC 7346 provides a maximum evaluation of 60 percent for 
symptoms of pain, vomiting, material weight loss, and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  
A 30 percent evaluation is warranted for persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal arm or shoulder 
pain, productive of considerable impairment of health.  
Whereas a 10 percent evaluation is warranted where there are 
two or more symptoms for the 30 percent evaluation of less 
severity.  38 C.F.R. § 4.114, DC 7346.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.

In March 2005, VA provided the veteran a VA C&P Exam 
specifically to assess the condition of his esophagus and 
hiatal hernia.  In the C&P Exam report, the VA examiner notes 
the veteran's heartburn (pyrosis) was investigated by 
endoscopy and provides the diagnostic impression of his 
condition as esophageal hiatal hernia with reflux disease, 
adequately treated with lansoprazole and feeling much better.

The March 2005 C&P Exam report also contains a Medical 
History section wherein the examiner provides a review of the 
veteran's medical records as well as a transcription of the 
veteran's report of his medical history.  Here, the examiner 
notes the veteran did not have any dysphagia (difficulty 
swallowing) solids or liquids.  He also notes the veteran has 
pyrosis and epigastric discomfort, but that these symptoms 
are better with lansoprazole.  He also notes there was no 
hematemesis and that the veteran stated he had melena and 
that his stool tests were positive on a couple of occasions.  
The examiner further notes the veteran has marked reflux and 
regurgitation, occasionally vomiting a yellowish fluid, 
very acidic to taste, but without blood or coffee-ground 
material.  The examiner adds that the veteran does not appear 
to be anemic.  He also notes the veteran weighs 170 pounds 
and reports that the veteran states that he has lost 14 
pounds in approximately three weeks.

In assigning the veteran an initial disability rating of 10 
percent, the RO specifically mentions his diagnosis and 
medication; the VA examiner's impression in the March 2005 
C&P Exam report that the veteran was feeling much better; 
the examiner's statement that the veteran's general state of 
health is good without anemia; and that the examiner notes 
complaints of marked reflux and regurgitation, with 
occasional vomiting.  



The March 2005 C&P Exam report contains both competent 
medical evidence, as provided by the examiner, and lay 
testimony, as provided by the veteran and transcribed by the 
examiner.  While the veteran, as a layman without the 
appropriate medical training and expertise, is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder, he is 
competent, however, to establish the presence of observable 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The record also contains considerable correspondence from the 
veteran as to his symptoms that may be associated with his 
hernia disability.  In a March 2006 letter, he complains that 
his "arms, hands, neck muscles, and shoulders get num[b] 
while sleeping."  In an August 2005 letter, wherein he also 
gives notice of his disagreement with the August 2005 rating 
decision at issue, he describes his "shoulder spasms, 
cramps, [and] pain" and expresses his resulting discomfort.

Therefore, the record contains competent evidence as to the 
veteran's experiencing more symptoms that may be associated 
with hiatal hernia than the RO has mentioned.  Specifically, 
the record contains competent evidence that he has vomiting 
(regurgitation), weight loss (some 14 pounds in only about 3 
weeks when examined in March 2005), pyrosis (heartburn), 
epigastric discomfort, shoulder spasms, cramps, pain, and 
numbness of his arms, hands, neck and shoulders.  Although 
the VA C&P examiner's report also notes the veteran stated 
that he had melena and that his stool tests were positive on 
a couple of occasions, there is no actual documentation of 
this in the record on appeal - only this self-reported 
history, or specific association of these symptoms, even were 
the Board to assume for the sake of argument he has indeed 
experienced them, with his service-connected hiatal hernia 
with reflux disease.  See Routen v. Brown, 10 Vet. App. 183 
(1997); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007) see also Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007).  See, too, Layno, supra (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).

In order for the veteran to be entitled to the next higher 
rating, 30 percent, the record must show he has persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal arm or shoulder 
pain, productive of considerable impairment of health; 
whereas a 10 percent evaluation, his existing rating, is 
warranted where there are two or more of these symptoms, 
but of less severity.  See 38 C.F.R. § 4.114, DC 7346.

As previously mentioned, where two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Furthermore, 
reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Here, the Board finds that the veteran has persistently 
recurrent epigastric distress with pyrosis and regurgitation, 
accompanied by substernal arm or shoulder pain, productive of 
considerable impairment of health, more closely approximating 
the criteria for a 30 percent rating than a 10 percent 
rating.  This is especially true when resolving all 
reasonable doubt in his favor concerning this.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  And while he does 
complain of some symptoms listed in the rating criteria for 
an even higher 60 percent rating, the Board finds that his 
symptom combination is not productive of severe impairment of 
health, sufficient to warrant a rating greater than 30 
percent.  That is, the Board finds that his symptoms most 
closely approximate those warranting a 30 percent rating.



Since, as mentioned, the present appeal arises from an 
initial rating decision that established service connection 
and assigned an initial disability rating, it is not the 
present level of disability that is the only concern, rather 
the entire period since the effective date of the award is to 
be considered to ensure that consideration is given to the 
possibility of staging the rating - that is, assigning 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson, 12 Vet. App. at 125-26.  The 
veteran, however, has not met the requirements for a rating 
greater than 30 percent at any time since the effective date 
of his award, so the Board may not stage his rating because 
he has been, at most, 30-percent disabled during the entire 
period at issue.

The Board also finds no reason to refer this case to the C&P 
Service for consideration of an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b).  That is, there is no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, 
meaning above and beyond that contemplated by the schedular 
rating assigned (now 30 percent), to suggest the veteran is 
not adequately compensated by the regular rating schedule.  
According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  So the Board does not 
have to refer this case for 
extra-schedular consideration.  VAOPGCPREC 6-96.  See also, 
Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

A higher 30 percent initial rating is granted for the 
veteran's hiatal hernia with reflux disease, subject to the 
laws and regulations governing the payment of 
VA compensation.




REMAND

Entitlement to Service Connection for a Neck Condition

In its August 2005 rating decision at issue, the RO denied 
the veteran's claim for service connection for a neck 
condition because "there is no record of your being treated 
for this condition during military service, nor following 
discharge within the [one-year] presumptive period."  To 
further explain this denial, the RO also states that the 
veteran's "service medical records are devoid of any 
complaint, treatment, or diagnosis related to cervical spine 
degenerative arthritis and degenerative disc disease (claimed 
as neck condition)."  In its August 2006 SOC, the RO 
affirmed its prior decision, stating as its reason for denial 
that the veteran's "service medical records are silent for 
any complaints, treatment or diagnosis referable to any 
chronic back disability or abnormal bone or joint pathology 
affecting the cervical spine."

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Degenerative joint disease (DJD), i.e., arthritis, will be 
presumed to have been incurred in service if manifested to a 
compensable degree of at least 10 percent within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

So service connection is established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  

The RO's reasoning and bases, both in the August 2005 rating 
decision and the August 2006 SOC, point to a lack of any 
complaint, treatment, or diagnosis related to cervical spine 
degenerative arthritis and degenerative disc disease in the 
veteran's SMRs as sufficient to deny his claim.  While he may 
not have specifically complained of, been treated for, or 
been diagnosed with this particular disorder, his SMRs 
document two injuries to his neck, either of which, if found 
to be etiologically related to his current neck condition, 
would entitle him to service connection.

Specifically, the veteran's SMRs show he was treated for neck 
pain in September 1961.  This condition was described as a 
neck strain and he was given aspirin.  His more recently 
dated SMRs also show that, in April 1982, he was again 
treated for pain and stiffness in his neck and cervical 
spine, this time following an accident involving an impact to 
his neck and back.  There is no disputing that both of these 
instances when he had relevant complaints and received 
pertinent treatment were while he was in the military.

While the RO does not make mention of the veteran's September 
1961 occurrence, it does make reference to the April 1982 
occurrence.  The record includes his April 2005 VA C&P Exam 
report diagnosing his low back condition as "degenerative 
arthritis lumbar spine, spondylolisthesis multiple levels of 
lumbar spine, radiculitis left leg and low back" and 
providing an etiological opinion that this low back condition 
was caused by his April 1982 injury.  In its August 2005 
rating decision, the RO references this April 2005 C&P Exam 
report and the examiner's statements that he cannot offer an 
opinion as to whether the veteran's neck condition (cervical 
spine disability) is attributable to his service-connected 
low back disorder (lumbar spine disability) as such knowledge 
is not available in the medical literature and any opinion 
would be speculation.



Just as a medical opinion based on speculation, without 
supporting clinical data or other rationale, would not 
provide the required degree of medical certainty sufficient 
to establish service connection, neither would a medical 
opinion that is not based upon an objective clinical 
evaluation of the veteran, but, instead, relies on the lack 
of available knowledge in the medical literature be 
sufficient to deny it.  See Bloom v. West, 13 Vet. App. 185, 
187 (1999); Elkins v. Brown, 5 Vet. App. 474 (1993); and 
Black v. Brown, 5 Vet. App. 177 (1993).  Although the C&P 
examiner considered the veteran's neck condition as possibly 
a secondary condition to his service-connected low back 
disorder, see 38 C.F.R. § 3.310(a) and (b), presumably only 
considering whether the neck condition was proximately due 
to, the result of, or aggravated by the service-connected low 
back disorder, the opinion did not have the proper foundation 
and factual basis.  It apparently also did not consider the 
veteran had injured his neck (not just his low back) while in 
the military on more than one occasion.  Moreover, the fact 
that he has two documented neck injuries in service in turn 
means that he is entitled to consideration of service 
connection for his neck condition on a direct incurrence 
basis, rather than just considering whether it is part and 
parcel of (i.e., secondary to) his service-connected low back 
disability.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service-connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).



Here, there is competent evidence that the veteran has a 
current disability or persistent or recurrent symptoms of a 
disability involving his neck (cervical spine), specifically, 
the record contains the report of the April 2005 VA C&P Exam 
diagnosing him with cervical spine degenerative arthritis and 
degenerative disc disease.  There is also evidence 
establishing that an event, injury, or disease occurred in 
service, specifically, his SMRs document two distinct neck 
injuries - an instance of neck strain in September 1961 and 
an accident in April 1982.  And there is also some indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with his service or with another 
service-connected disability.  However, there is insufficient 
competent medical evidence on file for VA to make a decision 
on the claim.

Entitlement to an Initial Disability Rating Higher than 10 
Percent for Inactive Tuberculosis

In its August 2005 rating decision at issue, the RO granted 
the veteran's July 1986 claim for service connection for his 
tuberculosis and assigned an initial disability rating of 10 
percent under 38 C.F.R. § 4.130, DC 6731.  He believes he is 
entitled to a higher initial rating.  

VA's Rating Schedule sets forth criteria pertaining to cases 
involving pulmonary tuberculosis based on either active or 
inactive disease processes.  These criteria provide that 
chronic pulmonary tuberculosis, if active, will warrant the 
assignment of a 100 percent rating.  38 C.F.R. § 4.97, DC 
6730.  

VA provided the veteran a C&P Exam specifically to assess his 
tuberculosis in March 2005.  The VA examiner provided a 
diagnosis of tuberculosis, inactive.  As the veteran makes no 
claim that his tuberculosis is or has been active and the 
record contains no evidence towards that conclusion, the 
Board finds that his tuberculosis is and has been inactive.  
Therefore, DC 6730 relating to active pulmonary tuberculosis 
is not applicable.



Under Code 6731, chronic inactive pulmonary tuberculosis is 
to be evaluated depending on the specific findings, to 
include the residuals of interstitial lung disease, 
restrictive lung disease, or restrictive lung disease, as 
appropriate (and otherwise, including thoracoplasty where 
that has occurred in connection with disease evaluation and 
treatment).  Where there is restrictive airway disease of any 
of the three types referenced above, then the disability 
rating provided is to be determined in accordance with the 
results of a pulmonary function test (PFT) and other relevant 
indicia concerning respiratory capacity (set forth in the 
applicable rating formula for each disease type) such as 
maximum exercise capacity, or required outpatient oxygen 
therapy.  See generally 38 C.F.R. § 4.97 (Rating Schedule, 
respiratory system).

The Rating Schedule provides alternative diagnostic codes for 
veterans initially entitled to compensation for tuberculosis 
on or after August 19, 1968.  The Board notes that in this 
case service connection was granted for tuberculosis in the 
August 2005 rating decision at issue, assigning an initial 10 
percent disability rating retroactively effective from July 
22, 1986, the date of receipt of this claim.

The General Rating Formula for Interstitial Lung Disease 
provides a 100 percent evaluation for Forced Vital Capacity 
(FVC) of less than 50 percent predicted, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) of less than 40 percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption with cardiorespiratory limitation, or; cor 
pulmonale or pulmonary hypertension, or; where residuals 
require outpatient oxygen therapy.  A 60 percent evaluation 
is warranted for FVC of 50 to 64 percent predicted, or; DLCO 
(SB) of 40 to 55 percent predicted, or; maximum exercise 
capacity of 15 to 20 ml/kg/min oxygen consumption with 
cardiorespiratory limitation.  A 30 percent evaluation is 
warranted for FVC of 65 to 74 percent predicted, or; DLCO 
(SB) of 56 to 65 percent predicted.  See 38 C.F.R. § 4.97, 
General Rating Formula for Interstitial Lung Disease (2007).



The General Rating Formula for Restrictive Lung Disease 
provides a 100 percent evaluation for Forced Expiratory 
Volume in one second (FEV-1) less than 40 percent of 
predicted value, or; an FEV-1/FVC ratio less than 40 percent, 
or; DLCO (SB) less than 40 percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), or; cor pulmonale 
(right heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; where residuals require outpatient oxygen 
therapy.  A 60 percent evaluation is warranted for FEV-1 of 
40 to 55 percent predicted, or; FEV- 1/FVC of 40 to 55 
percent, or; DLCO (SB) of 40 to 55 percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg (with 
cardiorespiratory limit).  A 30 percent evaluation is 
warranted for FEV-1 of 56 to 70 percent predicted, or; FEV- 
1/FVC of 56 to 70 percent, or; DLCO (SB) of 56 to 65 percent 
predicted.  38 C.F.R. § 4.97, General Rating Formula for 
Restrictive Lung Disease (2007).

Diagnostic Code 6600 relating to chronic bronchitis includes 
rating criteria identical to those found in the General 
Rating Formula for Restrictive Lung Disease.

38 C.F.R. § 4.96 states that ratings under DCs 6600 through 
6817 and 6822 through 6847 will not be combined with each 
other.  Where there is lung or pleural involvement, ratings 
under DCs 6819 and 6820 will not be combined with each other 
or with DCs 6600 through 6817 or 6822 through 6847.  A single 
rating will be assigned under another diagnostic code which 
reflects the predominant disability with elevation to the 
next higher evaluation when the severity of the overall 
disability warrants such evaluation.

As mentioned, the veteran has been initially rated at the 10-
percent level for his tuberculosis residuals.  DC 6600 
provides ratings of 30 percent and higher, provided the 
evidence shows, at a minimum, pulmonary function test (PFT) 
results, as indicated above, of FEV-1 of 56 to 70 percent 
predicted; or FEV-1/FVC of 56 to 70 percent; or DLCO (SB) 56 
to 65 percent predicted.  



The record shows that VA has provided the veteran three PFTs 
- one in May 2001, another in September 2003 and yet another 
in March 2005.  The May 2001 PFT shows he had a FEV-1/FVC of 
73 percent.  The September 2003 PFT shows he had a FEV-1 of 
75 percent (standard) and 76 percent after bronchodilator.  
And the March 2005 PFT shows he had a FVC-1/FVC of 76 
percent.  In its August 2005 decision assigning the initial 
10 percent rating, the RO relied upon these values and only 
these PFT values.  And, in its August 2006 SOC, the RO 
affirmed this conclusion, using the same reasoning and bases 
as provided in the August 2005 rating decision.  But the 
results of the PFTs, which the VA examiners provided, do not 
contain all necessary measurement values contemplated by the 
applicable rating criteria, so the RO, in turn, considered 
the claim on incomplete information.  However, the veteran is 
entitled to have his claim fully developed and its merits 
considered to the extent of the law.  Therefore, the Board 
finds the medical examinations assessing the severity of his 
tuberculosis to be inadequate.  And in these situations, the 
Board must take corrective action.  38 C.F.R. § 4.2.

Moreover, the most recent PFT was in March 2005, so more than 
3 years ago, and the veteran alleges his disability is now 
worse.  So he needs to be reexamined.  See Olsen v. Principi, 
3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (where the Court determined the 
Board should have ordered a contemporaneous examination of 
the veteran because a 23-month old examination was too remote 
in time to adequately support the decision in an appeal for 
an increased rating); see, too, Allday v. Brown, 7 Vet. App. 
517, 526 (1995) (where the record does not adequately reveal 
current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination).  See, as 
well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. 
Derwinski, 1 Vet. App. 121 (1991).



Accordingly, these claims are REMANDED for the following 
development and consideration:

1.  Schedule the veteran for a VA 
orthopedic examination to obtain a 
medical nexus opinion indicating whether 
it is at least as likely as not 
(meaning 50 percent or greater 
probability) that his neck condition - 
cervical spine degenerative arthritis and 
degenerative disc disease, is directly 
attributable to his military service, not 
just proximately due to, the result of, 
or aggravated by (i.e., secondary to) 
his service-connected low back 
disability.  Inform the examiner that he 
or she is to consider whether the 
veteran's current neck condition is 
directly attributable to either the 
September 1961 neck strain or the April 
1982 accident.  Also inform him or her 
that he or she is to consider whether the 
veteran's neck condition is secondary to 
his service-connected low back disorder.

Inform the designated examiner that the 
term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable.

The claims files, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the pertinent medical and other history.

Advise the veteran that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences 
on his claim.  

2.  Also schedule the veteran for a VA 
cardiopulmonary examination, including a 
PFT, to assess the current severity of 
his inactive tuberculosis, providing 
values for all relevant variables 
associated with the rating criteria and 
discussing all symptoms as may be 
contemplated by the rating criteria.

Inform the examiner that the applicable 
rating criteria include The General 
Rating Formula for Interstitial Lung 
Disease and The General Rating Formula 
for Restrictive Lung Disease.  Inform the 
examiner that this remand contains a 
description of the applicable rating 
criteria and provide him or her with a 
copy of it.

Inform the examiner that he or she should 
be certain to report both actual and 
percent predicted values for all relevant 
variables.

Advise the veteran that failure to report 
for his scheduled VA examination without 
good cause, may have adverse consequences 
on this claim.  

3.  Review the claims file.  If any 
development is incomplete, take 
corrective action before readjudication. 
Stegall v. West, 11 Vet. App. 268 (1998).



4.  Then, readjudicate these claims in 
light of any additional evidence 
obtained.  If the disposition remains 
unfavorable, send the veteran and his 
representative a supplemental statement 
of the case and give them an opportunity 
to respond to it before returning the 
file to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).


 Department of Veterans Affairs


